DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 - 9, filed 12/29/2021, with respect to the claim interpretations under 112(f) have been fully considered and are persuasive.  The interpretations of the claims under 112(f) have been withdrawn. 
Applicant’s arguments, see pages 9 - 10, filed 12/29/2021, with respect to the rejections under 112(b) and 101 have been fully considered and are persuasive.  The rejections of the claims under 112(b) and 101 have been withdrawn. 
Applicant’s arguments, see pages 12 - 14, filed 12/29/2021, with respect to the art rejections have been fully considered and are persuasive.  The art rejections of the claims have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Surinder Sachar on 3/8/2022.

The application has been amended as follows: 
In claim 1, line 18 has been amended to recite “a second obtainer which obtains [[an]] a captured image in which the”
In claim 1, line 21 has been amended to recite “a central processing unit (CPU) configured to recognize the image”

Reasons for Allowance
Claims 1 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s arguments, see pages 12 - 14, filed 12/29/2021, with respect to the art rejections are persuasive. The prior art, either singly or in combination, does not teach or reasonably suggest “a second obtainer which obtains a captured image in which the physically suitable jig is attached to the predetermined attached portion and the treated portion which is the bone is imaged” and “a display controller which, based on the reference image and the first jig information obtained by the first obtainer, overlaps on the captured image of the bone which is the treated portion a first augmented reality image virtually showing the treated portion which is the bone in a position and a posture corresponding to the position and the posture of the physically suitable jig in the captured image estimated by the CPU and displays the overlapped image on a display,” as recited in instant claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793